Title: From Elizabeth Smith Shaw Peabody to Mary Smith Cranch, 17 April 1807
From: Peabody, Elizabeth Smith Shaw
To: Cranch, Mary Smith



My Dear Sister
Atkinson April 17th. 1807

“Completely blest, to see my fellows blest.”
I was happy to hear from you, & to find that you, & your family had enjoyed health, through a long cold tedious winter, for sickness at any time is a great affliction, more especially when it is necessary to have watches in long nights—
We have been favoured with a remarkable share of health among our numerous boarders, untill lately, & have never had but one dangerously sick in our family—But what is very affecting to me is, that there should be three taken with spitting of blood, & continue with puking—Two with scarcely any cough—
It has been my Lot to have one continued series of Sickness in our house ever since the first of January—When Mr Peabody was in Boston Abby was taken very ill, before this she was more fleshy & better than I ever saw her—But she was sezed with an oppression at her breast, & when she coughed it was so hard, that she used to say that she feared the blood must pour out of her Stomack—Providence has kindly spared her to a too doating Mother—She is a great help to me, though a tender plant—She feels for all—But if I am unwell—she is too anxious & distressed—I sometimes fear what will become of her, if I am taken away—I tell her, “Tis strange that a heart, with thousand strings should keep in tune so lon,.” & naturally so slender—I do all I can to fortify her mind, But God alone can give her strength, & a shield, to sustain her in the day of trial—
The recent Sickness, & death of my dear Arolina Augusta Gilman, has wounded our hearts—Nine years since, Mrs Gilman committed her almost Infant Offspring to our Care—Like a fond delighted Mother, I have nurtured, & watched over their youthful days—charmed with their growing Virtues. But the cruel Spoiler came, & cut down in its early bloom, one of the fairest flowers—
Indeed my Sister, I feel almost worn out with anxiety & care—watching the pillow of the distressed—Five weeks I have sate by the bed of Miss Harriet Livermore—who was taken first, with a lung fever—It appeared to form a crisis, but she soon relapsed, & I fear is, or will soon be in a fixed Consumption—Mr Peabody watched with her last night, with me, for she puked such bloody matter, that I dared not leave any of the family with her—& the neighbours had all watched twice over. My heart aked, for we really thought she might burst a blood vessel & time with her, soon be closed—
She came in February upon a visit, & her Father requested Mr Peabody to let her continue in the Family as a boarder—
Her Talents are remarkably brilliant, cultivated by extensive reading, she is a most pleasing visitant—& elegant  composiest both in prose & poetry—But Nature though liberal in her Gifts, is not lavishsome check to human greatness, is ever thrown in the Scale—A constelation of Virtues seldom appear in the female hemisphere—She thinks herself unhappy, & therefore is really so—Early in life she lost her Mother—her natural friend—& monitor—I heard the Presidents family had been sick, but were better when I last heard from Quincy—Our dear Sisters Cares are great. She like her heavenly Exemplar, is constantly doing good—may her valuable life be long continued—
I was sorry to hear of Miss Adam’s trouble—I never had that, but know so delicate a part, affected, must be extreme pain— I am glad to hear that her little one grows—notwithstanding deprived for a time of its proper nourishment—I have not been able to see Miss Mary, since her return—but hope we shall recover from sickness, & make some pleasing excursions—“Hope springs eternal”—With this I conclude what is written, with weak Eyes, in a dark sick Chamber. Accept my best love, present it where due / from your Sister
E Peabody